Citation Nr: 1139815	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to June 22, 2010.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, evaluated as 10 percent disabling prior to June 22, 2010.

3.  Entitlement to an increased rating for status post arthroscopic debridement of the left knee, rated as 10 percent disabling prior to June 22, 2010.

4.  Entitlement to an increased rating for right total knee arthroplasty, evaluated as 30 percent disabling from August 1, 2011.

5.  Entitlement to an increased rating for left total knee arthroplasty, evaluated as 30 percent disabling from August 1, 2011.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of his hearing has been associated with the record.

The issues of higher evaluations for the period following the Veteran's bilateral total knee arthroplasties are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  For the period prior to June 22, 2010, right knee degenerative joint disease was manifested by pain, stiffness, and swelling; objectively, the Veteran had full extension and pain at 85 degrees of flexion; the examiner predicted that an additional 25 degrees of flexion would be lost following repetitive motion.

2.  For the period prior to June 22, 2010, left knee degenerative joint disease was manifested by pain, stiffness, and swelling; objectively, the Veteran had full extension and pain at 85 degrees of flexion; the examiner predicted that an additional 25 degrees of flexion would be lost following repetitive motion.

3.  For the period prior to June 22, 2010, left knee status post arthroscopic debridement was manifested by pain, clicking, and catching.


CONCLUSIONS OF LAW

1.  For the period prior to June 22, 2010, the criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

2.  For the period prior to June 22, 2010, the criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

3.  For the period prior to June 22, 2010, the criteria for an evaluation in excess of 10 percent for left knee status post arthroscopoic debridement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in June 2005 advised the Veteran of the evidence necessary to support a claim for increased ratings.  He was asked to submit or identify relevant evidence.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.  

In June 2008 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  He was also advised of the specific criteria under which his bilateral knee disability was evaluated.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran testified before the undersigned Veterans Law Judge.  He was afforded VA examinations during the period at issue in this decision.  The Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Historically, service connection for degenerative joint disease of the knees was granted in a May 2002 rating decision.  The Veteran submitted the instant claim for increase in April 2005.  During the appellate period, on June 22, 2010, he underwent bilateral total knee arthroplasty.  The disabilities were assigned a 100 percent evaluation from the date of surgery to July 31, 2011, and a 30 percent evaluation from that date.  As such, the Board's consideration of the disability involves two distinct periods, that for the period prior to June 22, 2010 (the date of his surgery and the assignment of a 100 percent rating) and that from August 1, 2011 (the date of expiration of the 100 percent rating).  Moreover, the Board notes that a temporary evaluation of 100 percent was also assigned for the Veteran's right knee disability for the period from October 12, 2006 through December 31, 2006.  As noted, the issue of higher evaluations for the period from August 1, 2011 is the subject of the remand which follows this decision.

A March 2006 VA treatment record notes the Veteran's complaint of pain that interfered with his exercise program.  He reported that he could not run as far or as often.  He denied swelling and noted that he used nonsteroidal antiinflammatories and braces daily.  The provider noted that the Veteran had last been evaluated by orthopedics in 2001.  X-rays revealed degenerative joint disease that was greater on the left, and a probable small effusion on the right.

On VA orthopedics consultation in April 2006, a medial unloader brace was prescribed for the Veteran's left knee.  The Veteran was advised that injections were a possible treatment and that he was not currently a candidate for knee replacement.  

In response to his claim for increase, the Veteran was afforded a VA examination in April 2006.  A verbal history was taken by the examiner, who noted that no records were provided for review.  The Veteran reported that he had been prescribed a brace for his left knee.  The examiner noted that X-rays taken one week previously had shown bilateral degenerative joint disease with a small effusion on the right and greater degenerative changes on the left.  The Veteran denied instability, trauma, or falls.  He endorsed daily clicking and catching but no locking.  He complained of daily swelling, stiffness, and soreness.  He noted that he had constant pain.  The examiner observed that the Veteran used no assistive device, but that he did wear sleeves on both knees.  Objectively, the left knee had an enlargement around the medial tibial and femoral condyles consistent with bone spurring.  There was puffiness and swelling about the right knee on the medial side of the patella; the examiner noted that it was the result of intra-articular effusion.  There was exquisite tenderness to palpation about the entire peripatellar structure on the right; no other swelling, deformity, or discoloration was noted in either knee.  There was very mild peripatellar pain on the left.  There was no instability to anterior drawer, Lachman's, or varus and valgus stress testing.  McMurray's click test was negative.  The Veteran had painful motion beyond 85 degrees bilaterally.  Range of motion was to 125 degrees actively and passively.  Strength was 5/5 without deficit bilaterally.  The examiner stated that it was within reason that each knee would lose between 20 and 25 degrees of range of motion associated with repetitive movement.

A private physician's August 2006 report indicates medial compartment degenerative arthritis a medial meniscal tearing on the right.  In October 2006 the Veteran underwent right knee arthroscopy with partial medial meniscectomy and minor debridement of the medial femoral condyle.  

In April 2007 the Veteran reported that the knee brace was not helpful.  

An additional VA examination was carried out in January 2008.  The Veteran's history was reviewed.  He reported that he was scheduled for arthroscopy on the left by a private physician.  He noted that he had daily pain and intermittent swelling bilaterally.  He indicated that he had crepitation and popping, as well as loss of range of motion.  He endorsed locking and collapsing of both knees.  The examiner noted that the Veteran wore an unloader brace on the right and a slip-on brace on the left.  He did not use assistive devices.  The Veteran reported that he missed approximately one week in every six months due to his knee pain.  He denied daily flare-ups.  Physical examination revealed very early varus deformity bilaterally.  There was no effusion.  There was tenderness laterally and medially over both knees.  There was 1+ crepitation on repetitive movement bilaterally.  Active and passive range of motion was from zero to 125 degrees.  Repetitive motion caused additional pain without additional motion loss.  There was no ligament laxity.  McMurray's maneuver was negative.  There was no unilateral atrophy.  The examiner stated that he would not expect flare-ups to result in additional motion loss, fatigue, or incoordination.  He concluded that the Veteran's knee disability would be considered moderately severe and that he might become a candidate in the future for total knee replacement.  

In 2009 the Veteran underwent three injections into his left knee.  He reported some improvement.

At his June 2011 hearing, the Veteran testified that prior to his knee replacement surgery, he experienced swelling, popping, and clicking.  He noted that he was unable to perform certain tasks at work due to his knee disability.  He noted that he had probably lost six months from work prior to his surgery.  He stated that he regularly used ice and heat on his knees.  He indicated that he had giving way of the left knee at least once per week.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disabilities have not significantly changed and that uniform evaluations are warranted for the period considered.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.  

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Diagnostic Code 5259 warrants a 10 percent evaluation where there is removal of the semilunar cartilage that is symptomatic.  

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

Right Knee
   
Prior to June 22, 2010, the Veteran's right knee disability was evaluated as 10 percent disabling pursuant to Diagnostic Code 5003, for degenerative arthritis.   Here, the Veteran was in receipt of a compensable evaluation based on degenerative arthritis with limitation of flexion.  This evaluation contemplates flexion limited to 45 degrees.  A higher evaluation under this diagnostic code requires evidence showing flexion limited to 30 degrees.  In essence, the 10 percent evaluation for this period contemplates periarticular pathology and painful motion.  

The Board has considered whether there is compensable limitation of extension and flexion which might be more advantageously evaluated under the criteria for such limitation by affording the Veteran separate 10 percent evaluations or higher for both types of limitation.  However, neither limitation of flexion nor extension has been compensable pursuant to Diagnostic Code 5260 or 5261 at any time during the appellate period prior to June 22, 2010.   As such, the Board finds that the Veteran's right knee disability is appropriately rated as 10 percent disabling under the criteria for degenerative arthritis.

Finally, the Board notes that the evidence does not reflect ankylosis or instability which would allow a higher or separate evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluation currently in place for this period is appropriate.  

Left Knee
	
For the period prior to June 22, 2010, the Veteran's left knee disability was evaluated as 10 percent disabling pursuant to Diagnostic Code 5010, for traumatic arthritis with limitation of flexion.  As above, the assigned 10 percent evaluation contemplates flexion limited to 45 degrees.  A higher evaluation under this diagnostic code requires evidence showing flexion limited to 30 degrees.  Essentially, the current 10 percent evaluation is based on periarticular pathology and painful motion; the functional equivalent of limitation of flexion to 30 degrees is not shown.  Accordingly, a higher evaluation is not warranted for the Veteran's left knee disability under these criteria.  

The Board has also considered whether there is limitation of extension which might be separately rated.  However, there is no limitation of extension to warrant consideration of a compensable evaluation pursuant to Diagnostic Code 5261.  

Moreover, the Board notes that prior to June 22, 2010 a separate 10 percent evaluation was in place for symptomatic removal of the semilunar cartilage, under Diagnostic Code 5259.  This is the maximum evaluation allowed under this criteria.  The record does not reflect the presence of dislocated semilunar cartilage with episodes of locking pain and effusion into the joint which would allow assignment of a higher rating pursuant to Diagnostic Code 5258.  As such, a higher separate rating for status post arthroscopic debridement of the left knee is not for application.  

Moreover, the evidence does not reflect ankylosis or instability which would allow a higher or separate evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluation currently in place for the Veteran's left knee disability to be appropriate.  

	Conclusion

With respect to both knees, the Board accepts that, throughout the period in question, the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee.  In that regard the Board observes that the April 2006 examiner reported that flexion produced pain at 85 degrees and stated that the Veteran would lose 20 to 25 degrees of range of motion associated with flares.  However, even accounting for this statement by the examiner, the Board finds that the objective evidence does not show limitation of flexion to 30 degrees which would support a higher evaluation for this period. 

In reaching its conclusions, the Board has considered the Veteran's statements pertaining to this disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for this disability are appropriate.

	Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected knee disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent prior to June 22, 2010, for degenerative joint disease of the right knee is denied..

Entitlement to an evaluation in excess of 10 percent prior to June 22, 2010, for degenerative joint disease of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent prior to June 22, 2010, for status post arthroscopic debridement of the left knee is denied.


REMAND

As noted above, the Veteran underwent bilateral total knee replacement in June 2010.  He received a 100 percent evaluation for each knee through July 31, 2011, and thereafter each knee was assigned a 30 percent rating.

38 C.F.R. § 4.71a, Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

In this case, the Veteran has not been afforded a VA examination since his June 2010 surgery.  The Board concludes that an examination is necessary to properly assess the status of the Veteran's knees following the expiration of the 100 percent evaluation.  


In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected bilateral knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide the results of range of motion testing of the knees.  Any excursion of motion accompanied by pain should be specifically identified.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion.

The examiner should specifically state whether there is severe painful motion or weakness in either knee.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


